Citation Nr: 0804383	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-35 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus, to 
include as secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
November 1946 and January 1952 to January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee .

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claim.  The DRO hearing was scheduled and 
subsequently held in June 2006 at the Nashville, Tennessee, 
RO.  The appellant testified at that time and the hearing 
transcript is of record.  The Board also notes that the 
appellant requested a video-conference hearing in connection 
with the current claim as well.  The video-conference hearing 
was subsequently scheduled and held in December 2007.  The 
appellant testified at that time and the hearing transcript 
is of record.

A motion to advance this case on the Board's docket was 
granted for good cause by the Board in January 2008.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The medical evidence reveals that the veteran has a 
current hearing loss disability which is related to noise 
exposure during active service.

2.  The medical evidence reveals that the veteran has a 
current tinnitus disability which is proximately due to a 
service-connected disability.


CONCLUSION OF LAW

1.  Bilateral hearing loss was incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002);  38 C.F.R. § 3.303 (2007).  

2.  Tinnitus is proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002);  38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Entitlement to Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  If a chronic disorder such as an organic disease of 
the nervous system is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Where a service-connected disability aggravates 
a non-service-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  
Evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required to establish an increase 
in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service 
connected disability was the cause of a secondary disability.  
The Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the veteran.

The veteran's service medical records do not reveal any 
compliant, diagnosis, or treatment of either bilateral 
hearing loss or tinnitus.

The veteran submitted a May 1998 private medical record of 
Dr. A.H.  Dr. A.H. diagnosed the veteran with bilateral 
sensorineural hearing loss and left tinnitus secondary to his 
hearing loss.  Dr. A.H. reported that the veteran did not use 
hearing aids.

VA audiogram reports dated March 2002, May 2002, April 2004, 
May 2004, August 2005, February 2006, and March 2006 are of 
record.  However, these reports are graphical in nature.  The 
Court, in Kelly v. Brown, 7 Vet. App. 471 (1995), stated that 
the Court could not interpret graphical representations of 
audiometric data.  Rather, the examiner must provide 
numerical results.  In the present case to not permit the 
Board to interpret this examination report would result in an 
absurd delay in the veteran's claim.  This audiogram reports 
clearly show that the auditory thresholds in both ears are 
greater than 40 decibels in the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz.  Accordingly, this evidence shows that 
the veteran has a current hearing loss disability as defined 
at 38 C.F.R. § 3.385.

VA audiologists in October 2004 and February 2006 offered the 
opinion that based upon the veteran's history of military 
noise exposure and the type and configuration of hearing 
loss, it is at least as likely as not that the veteran's 
hearing loss was caused during military service.  The 
veteran's assertions of exposure to loud noise in service 
tend to be supported by the evidence of record and in light 
of the lack of any post service loud noise exposure, the 
Board finds that the evidence in support of the veteran's 
claim is at least in relative equipoise with the evidence 
against it and, therefore, the veteran prevails.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for bilateral hearing loss is 
warranted.

As to the veteran's tinnitus, the veteran was diagnosed with 
tinnitus in May 1998 by the veteran's private physician, Dr. 
A.H., who found it to be secondary to the veteran's hearing 
loss.  The veteran's tinnitus was also noted by the VA in an 
audiology consultation note dated February 2006.  The Board 
notes, however, that the February 2006 VA audiological 
consultation note did not associate the veteran's tinnitus to 
service or to the veteran's hearing loss.

In light of the veteran's current diagnosis of tinnitus, the 
above grant of service connection for the veteran's hearing 
loss, and Dr. A.H.'s association of the veteran's tinnitus 
with his hearing loss, service connection for tinnitus is 
warranted.  38 C.F.R. § 3.10; Allen v. Brown, 7 Vet. App. 439 
(1995).




II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


